IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN COMBS, Civil No. 3:18-cv-1713
Plaintiff : (Judge Mariani)
Vv. .
MICHELLE WELLER, ef al.,
Defendants

ORDER

 

AND NOW, this yn day of June, 2019, upon consideration Defendants’ motion
(Doc. 14) to dismiss, and in accordance with the Memorandum issued this date, IT IS
HEREBY ORDERED THAT:

1. The motion (Doc. 14) to dismiss is GRANTED.

2. The action against John/ Jane Doe is DISMISSED pursuant to Rule 4(m) of
the Federal Rules of Civil Procedure. See FED. R. CIV. P. 4(m).

3. The Clerk of Court is directed to CLOSE this case.

4, Any appeal from this Order is DEEMED frivolous and not in good faith. See
28 U.S.C. § 1915(a)(3).

 
 

ZN /

Rdbert D. Mariani
United States District Judge

 

 
